Citation Nr: 0707883	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had almost continuous active military service 
from October 1950 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent evaluation for degenerative disc disease of the 
lumbar spine. 

In November 2005, the veteran testified via videoconference 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

In an October 2006 rating decision, the evaluation for 
service-connected lumbar spine disability was increased to 60 
percent, effective October 6, 2006.  Since that increase was 
not a full grant, the Board concludes that the claim for 
increase is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  For the period prior to October 6, 2006, limitation of 
the lumbar spine was no more than slight, and there was no 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees.  
The veteran's service-connected degenerative disc disease of 
the lumbar spine was no more than mild, and did not result in 
incapacitating episodes of at least 2 weeks, but less than 4 
weeks, during the previous year. 

2.  For the period beginning on October 6, 2006, the 
veteran's service connected lumbar spine disability is 
manifested by degenerative disc disease, severe pain, muscle 
spasm, tenderness, probable radiculopathy, and sacroiliac 
joint dysfunction.  There is no objective evidence of 
unfavorable ankylosis of the entire spine.  The veteran is 
currently in receipt of the maximum evaluation for disc 
disease of the lumbar spine.

3.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to October 6, 2006, the criteria for 
an evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).

2.  For the period beginning on October 6, 2006, the criteria 
for an evaluation in excess of 60 percent for degenerative 
disc disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in February 2004 and 
September 2006.  Collectively, these letters informed the 
veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The claims folder contains service 
medical records, a hearing transcript, lay statements, and 
post-service medical records from the VA Medical Centers in 
Little Rock/Central Arkansas.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  The record also reflects 
that the originating agency readjudicated the veteran's 
claims being decided herein following the provision of the 
required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In the September 2006 VCAA letter and an October 2006 
supplemental statement of the case (SSOC), the RO advised the 
veteran as to how disability ratings and effective dates are 
assigned, as required in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In the October 2006 SSOC, the veteran was provided notice of 
the amended regulations, and was given a 60-day opportunity 
to submit additional evidence or argument.  38 C.F.R. § 
20.903(c).  The veteran has not responded with additional 
evidence.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Prior to September 26, 2003, Diagnostic Code 5292 provided a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 10 percent evaluation 
for slight limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Diagnostic Code 5295 provided a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion; a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss o lateral spine motion, 
unilateral, in standing position; and a maximum evaluation of 
40 percent for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

As noted above, the schedule for rating disabilities of the 
spine was revised again on September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

As noted, the veteran appealed a March 2004 rating decision 
which continued a 10 percent evaluation for degenerative disc 
disease of the lumbar spine.  The 10 percent evaluation was 
originally assigned, effective from November 1, 1970.  In an 
October 2006 rating decision, the RO increased the evaluation 
to 60 percent, effective October 6, 2006.


a.  For the period prior to October 6, 2006

On review of the record, the Board finds that, for the period 
prior to October 6, 2006, an evaluation in excess of 10 
percent is not warranted for service-connected lumbar spine 
disability under either the former or revised criteria.  
Evidence relevant to the severity of the veteran's lumbar 
spine disability includes a February 2004 VA examination 
report.  On February 2004 VA examination, forward flexion of 
the veteran's lumbar spine was to 70 degrees.  The Board 
finds that such medical finding constitutes no more than 
slight limitation of motion.  As there is no evidence of 
moderate limitation of lumbar spine motion prior to October 
6, 2006, an evaluation in excess of 10 percent is not 
warranted under the former Diagnostic Code 5292. 

There was also no showing of lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, to warrant a higher 
evaluation, pursuant to Diagnostic Code 5295. 

Consideration of other former diagnostic codes potentially 
applicable to lumbar spine disabilities are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2003).  
The Board has also considered the current rating criteria for 
the period prior to October 6, 2006.  However, absent a 
showing of forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, a higher 
evaluation is not warranted.  As noted, forward flexion was 
to 70 degrees on February 2004 VA examination.  

The Board notes the evidence of pain on motion during the 
February 2004 VA examination.  Nevertheless, there was no 
showing of additional limitation of motion upon repetitive 
use.  Thus, the Board concludes that the 10 percent 
evaluation assigned to the service-connected lumbar spine 
prior to October 6, 2006 contemplates any functional 
impairment, pain, and weakness that he may experience as a 
result of this disability.  See DeLuca, supra; see also 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The record also fails to show that the veteran's disc disease 
was moderate, in nature, with recurring attacks, prior to 
October 6, 2006.  See Diagnostic Code 5293.  X-rays of the 
lumbar spine taken in November 2003 and November 2005 showed 
evidence of only mild degenerative disc changes of the lumbar 
spine.  Prior to October 6, 2006, there was also showing of 
incapacitating episodes of disc disease having a total 
duration of at least 2 weeks, but less than 4 weeks.  The 
Board observes that during the February 2004 VA examination, 
the veteran denied having any incapacitating episodes of disc 
disease.   


b.  For the period beginning on October 6, 2006

For the period beginning on October 6, 2006, the Board finds 
that an evaluation in excess of 60 percent is not warranted 
for the veteran's service-connected lumbar spine disability 
under either the former or current criteria.  On October 2006 
VA examination, there was evidence of chronic degenerative 
disc disease, severe pain on lumbar spine motion, muscle 
spasm, tenderness, and probable radiculopathy.  
Notwithstanding, without objective evidence of ankylosis of 
the entire spine, an evaluation in excess of 60 percent is 
not warranted.  X-rays of record fail to show evidence of 
ankylosis of the entire spine.  In fact, the veteran does not 
exhibit unfavorable ankylosis of the thoracolumbar spine to 
warrant a 50 percent rating.  

The Rating Schedule provides a compensable rating for 
disability of the common peroneal nerve when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), severe incomplete 
paralysis (30 percent), or complete paralysis of the nerve 
with foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers the entire dorsum of 
the foot and toes (40 percent).  See 38 C.F.R. § 4.124, 
Diagnostic Code 8621.  

The neurological manifestations associated with the veteran's 
low back disability warrant no more than a 10 or 20 percent 
evaluation for mild to moderate incomplete paralysis.  The 
veteran has 2+ deep tendon reflexes in the knees and trace in 
the right ankle and none in the left.  Motor examination 
revealed good strength in the lower extremities and good 
sensation to pinprick.  The chronic orthopedic and neurologic 
manifestations related to the veteran's low back disability 
do not combine to an evaluation greater than 60 percent under 
38 C.F.R. § 4.25.  

The Board further notes that, for the period beginning on 
October 6, 2006, the veteran is in receipt of the maximum 
allowable evaluation for intervertebral disc syndrome under 
the previous criteria.  Thus, an evaluation in excess of 60 
percent for disc disease is not available.  

The Board acknowledges that the veteran has sacroiliac joint 
dysfunction on the left side, however, a separate evaluation 
for such dysfunction is not available.  VA regulations 
require that the lumbosacral and sacroiliac joint be 
considered as one anatomical segment for rating purposes.  
See 38 C.F.R. § 4.66.  Thus, simultaneous compensation for 
the veteran's lumbar spine disability, as well as his left 
hip disability is not possible, as this would amount to 
pyramiding, that is, duplicate compensation for identical 
symptoms.  This practice is prohibited.  38 C.F.R. § 4.14.

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  There is no basis for a 
higher evaluation based on limitation of lumbar spine motion 
due to any functional loss, as the veteran is receiving more 
than the maximum schedular rating for limitation of motion of 
the lumbar spine under the former criteria.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

While the Board has considered the veteran's statements to 
the effect that his lumbar spine disability warrants a higher 
evaluation, the Board notes that his opinion is without 
probative value because the evidence does not show that he 
possesses the medical expertise necessary to diagnose or 
determine the etiology of a medical disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for degenerative disc disease of the 
lumbar spine, the benefit-of- the-doubt doctrine does not 
apply; therefore, such claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his lumbar spine 
disability and there is no indication that his service-
connected disability causes a marked interference with 
employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


